THEA~ORNEY                        GENERAL
                      OFTEXAS
                      AUSTIN     ~.TEXAR

                        October 9, 1957

Mr. K. Lanse Turner, Director
The Cotton Research Committee
  of Texas
Box 4190, Tech Station
Lubbock, Texas
                     Opinion No, WW-272
                      Re:      May the Cotton Research Committee
                               of Texas use a portion of the con-
                               tingent appropriation equal to, but
                               not exceeding, the contribution of
                               the U0 S. Department of Agriculture
                               in support of, and extension of, the
                               cooperative research project out-
                               lined in the attached Memorandum of
                               Understanding?
Dear Mr. Turner:
          We quote from your letter requesting an opinion from
the Attorney General's Department to the captioned question:
         "Attached hereto is a Memorandum of Under-
    standing between the University of Texas and the
    Agricultural Marketing Service, USDA, pertaining
    to cooperative research in cotton marketing. It
    is the opinion of this department that funds from
    the contingent appropriation may be used to match
    the contribution of the Department of Agriculture
    under an extension of the attached Memorandum of
    Understanding which will be operative during the
    fiscal year beginning September 1, 1957. ? D er1
          The Cotton Research Committee was "created and es-
tablished to cause surveys, research and investigations to be
made relating to the utilization of the cotton fiber, cotton-
seed, and all other products of the cotton plant, with author-
ity to contract with any and all Agricultural Agencies and De-
partments of the State, and all State Educational Institutions
and State Agencies to perform any such services for said Com-
mittee and for the use of their respective available facilities,
as it may deem proper, and to compensate such Agencies, Depart-
ments and Institutions, to be paid from money appropriated by
the Legislature for the purposes of this Act, which approprfa-
tions of monies for co~ttonresearch are hereby authorized;
Mr. K. Lanse Turner, page 2      (w-272)


grants and gifts from the United States or private sources may .
be accepted for such purposes, and shall be subject only to
limitations contained in such grants or gifts." Article 165-
4a, Vernon's Civil Statutes.
          House Bill 133, Acts 55th Legislature, Regular Ses-
sion, chapter 385, page 1130, in an appropriation to the Cotton
Research Committee, provides, in part, as follows:
                                             "For the Years Ending
                                           August 31, August 31,
                                             1958        1959
     "1. Administration and
     General Expense                       46   1’+,25C   $   14,250
     "20 Research Programs:
     General operating expense,
     including salaries and wages           17C,CCC           17o,oco
     "3* Contingent fund, general
     operating expenses including
     saariesand wages, for special
     research programs                          30.000         3o.cco
           Grand Total                     $ 214,250      $ 214,250
          Less-Estimated Funds from
     Other Sources:
     "4o   Other Local Income                   15.100         15.100
           Net-General Revenue
           Appropriation                   $ 199,150      $ 199,150
     "It is declared to be the intent of the Legislature that
     the contingent fund, Appropriation Item No, 3? may be ex-
     pended by the Cotton Research Committee of Texas only to
     match in equal amounts research grants to the Committee
     or the co-operating institutions from private industry or
     other governmental agencies not supported by the State of
     Texas from General Revenue Funds, Contingent funds may
     not be expended by the Committee to match grants received
     by the Cotton Research Committee of Texas for Research of
     a private or confidential nature, Only research for pub-
     lic welfare and the results of which will become public
     information will meet the requirements and restrictions
     governing the use of the contingent funds, Appropriation
     Item No, 3. o y a
Mr. K. Lanse Turner, page 3   (W-272)


    "In order that the trained personnel and the fa-
    cilities of the cooperating agencies may be used
    to the fullest extent for research and investi-
    gations relating to the use of cotton, cottonseed
    and their products, and more fully to comply with
    the provisions of Chapter 474, Acts of the Forty-
    seventh Legislature, Regular Session, 1941, and
    Chapter 451, Acts of the Fifty-first Legislature,
    Regular Session, 1949, known as the Cotton Re-
    search Laboratory Act, the Cotton Research Com-
    mittee is hereby authorized, to contract with any
    or all of said institutions to perform such serv-
    ices for said Committee as it may deem proper and
    to compensate said institution or institutions for
    the cost thereof from the funds herein appropri-
    ated. All funds which may come into the hands of
    the Cotton Research Committee, for any purpose and
    from any sourcee shall be deposited in the State
    Treasury in a special account and are hereby ap-
    propriated to the specific purpose or purposes a'u-
    thorized by the grantor, and may be withdrawn from
    the State Treasury; provided, however, that the
    Cotton Research Committee shall not accept and
    place in the State Treasury any grants as provided
    under this paragraph which would cause the viola-
    tion of the specific or the general provisions of
    this Act which govern the compensation, travei ex-
    penses, or other acts of State employees: It is
    further provided that where any grant exceeds the
    total cost of the specific project for which it
    was received, such excess may be returned to the
    grantor,"
          We do not excerpt the "Memorandum of Understanding"
referred to above, since to do so would unnecessarily prolong
this opinion and we are attaching a copy of same hereto,
          After a careful study of the "Memorandum of Under-
standing" we are of the opinion that Lineresearch project, as
outlined therein, is not violative of Article 165-4a, Vernon's
Civil Statutes, or House Bill S33*
          Accordingly, you are advised that the Cotton Research
Committee of Texas may use a portion of the contingent appro-
priation equal to, but not exceeding, the contribution of the
United States Department of Agriculture in support of, and ex-
tension of, the cooperative research project outlined in the
attached "Memorandum of Understanding".
Mr. K. Lanse Turner, page 4     (WW-2'72)


                              SUMMARY
           The Cotton Research Committee of Texas may use
      a portion of the contingent appropriation equal to,
      but not exceeding, the contribution of the United
      States Department of Agriculture in support of, and
      extension of, the cooperative research project out-
      lined in the attached "Memorandum of Understanding".
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas



                                 " Marvin R, Thomas, Jr.    fl
MRT:zt:wb                          Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Wayland C. Rivers
W. V, Geppert
J. C. Davis, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:   James N. Ludlum